895 F.2d 1414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steve MILLER, Plaintiff-Appellant,v.Corporal Larry WARD;  Warden Otie Jones, Defendants-Appellees.
No. 89-5579.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1990.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and DOUGLAS W. HILLMAN, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 complaining that the named defendants denied him due process in the course of disciplinary proceedings at Brushy Mountain [Tennessee] State Prison.  The district court granted summary judgment for defendants.  This appeal followed the denial of a motion for reconsideration.  The parties have briefed the issues, plaintiff Miller acting in his own behalf.


4
Upon consideration, we find that the record supports the district court's disposition of the case.  The evidentiary material before us reflects that Miller was afforded the procedure mandated by Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974), and that the disciplinary decision was premised on a sufficient quantity of evidence as mandated by Superintendent, Mass.  Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Douglas W. Hillman, Chief U.S. District Judge for the Western District of Michigan, sitting by designation